DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/15/2021 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wei et al. (US 2012/0278305 A1), hereinafter “Wei” and in view of Kim et al. (US 2015/0347410 A1), hereinafter “Kim”. 
As per claim 1, Wei teaches a method comprising:
“obtaining an expression indicative of conditions and metadata associated therewith” at [0024];
(Wei teaches obtaining query statements (i.e., “expression”) includes conditions (e.g., “COL1<25”) and metadata (e.g., “COL1”, “TB1”))
“determining whether the expression corresponds to a modified version of an earlier expression based on the metadata” at [0028]; [0034]-[0035], [0043]-[0044];
(Wei teaches accessing a cache of a database system to determine whether the cache is hit, which indicates that the query statement corresponds to a modified version of an earlier query statement stored in the cache)
“in response to a determination that the expression is the modified version of the earlier expression, transmitting a query associated with the modified expression to a forecasting cluster so that the modified expression is to be evaluated by the forecasting cluster” at [0028]-[0032], [0070] and Fig. 2;
(Wei teaches in response to determination that the Query Statement is a modified version of an earlier Query Statement, using information in the cache to evaluate the query statement and to perform dynamic merging) 


 As per claim 2, Wei and Kim teach the method of claim 1 discussed above. Wei also teaches: wherein “in response to determination that the expression is the modified version of the earlier expression, the method further comprises: receiving, from the forecasting cluster, a result of evaluating the modified expression” at [0028]-[0032].

As per claim 3, Wei and Kim teach the method of claim 1 discussed above. Wei also teaches: wherein “the step of the transmitting further comprises: generating a key in accordance with a model; and extracting an attribute included in the metadata associated with the expression, wherein at least the key and the attribute are included in the query associated with the modified expression” at [0059]-[0068] and Figs. 5-7.

As per claim 4, Wei and Kim teach the method of claim 3 discussed above. Wei also teaches: wherein “the query is transmitted to a controller of the forecasting cluster, and wherein the controller further transmits the query for evaluating the modified expression to at least one worker node included in the forecasting cluster based on a prioritization criterion” at [0059]-[0079] and Figs. 5-8.

As per claim 5, Wei and Kim teach the method of claim 3 discussed above. Wei also teaches:  “generating in accordance with another model, a definition corresponding to the modified expression, wherein the definition is included in the query” at [0059]-[0079] and Figs. 5-8.

As per claim 6, Wei and Kim teach the method of claim 4 discussed above. Wei also teaches: wherein the at least one worker node included in the forecasting cluster is configured for: extracting the key included in the query; retrieving from a cache, a definition associated with the modified expression based on the key; and evaluating the modified expression based on the definition” at [0059]-[0079] and Figs. 5-8.

As per claim 7, Wei and Kim teach the method of claim 1 discussed above. Wei also teaches: “receiving, from the at least one worker node, an asynchronous request to obtain an updated definition associated with the modified expression; and transmitting the updated definition in response to receiving the asynchronous request” at [0059]-[0079] and Figs. 5-8.

Claims 8-20 recite similar limitations as in claims 1-7 and therefore rejected by the same reasons.

Response to Arguments
Applicant's arguments filed 3/15/2021 have been fully considered but they are moot in view of new ground of rejection. The newly cited Kim reference teaches at Fig. 3 the steps of “in response to a determination that the expression does not have a corresponding earlier expression” (step 306), “invoking a server for evaluating the expression” (step 308), “wherein the server is independent of the forecasting cluster (see Fig. 1 which shows the DB engine 110 is independent of the forecasting cluster 114)  

    PNG
    media_image1.png
    1072
    764
    media_image1.png
    Greyscale

Conclusion
Examiner's Note: Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
In the case of amending the Claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. 

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHANH B PHAM whose telephone number is (571)272-4116.  The examiner can normally be reached on Monday - Friday, 8am to 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KHANH B PHAM/Primary Examiner, Art Unit 2166                                                                                                                                                                                                        
April 28, 2021